Mr. Justice Windes delivered the opinion of the court. The sole.question presented is as to the sufficiency of the plea. Dues it show a previous adjudication between the parties to this bill which is binding upon plaintiff in error ? The parties to this suit were defendants in the case of Heile, receiver, as well as defendants in the cross-bill of Cox in that case. The questions in issue here were in issue in that case, and if they were not adjudicated in the Heile case they could have been adjudicated, as sufficiently appears, from the pleadings in this case. The'purpose of the Heile bill, as appears from the statement preceding this opinion, was to. subject the property of James Cash, the husband of plaintiff in error, which had been fraudulently conveyed to defendant in error, as it is alleged, to the payment of judgments against Cash. The answer of defendant in error thereto, which is attached to and made an exhibit to the bill in this case, in substance alleges that the real estate mentioned in the bill as conveyed to him by Cash, being the same real estate here in question, was conveyed to defendant in error in part payment of fees due and owing to the latter from Cash; also that the notes here in question were subject to certain liens, which are set out, after the payment of which defendant in error was to be paid anything due him from James Cash and plaintiff in error, and the balance, if any, remaining, was to be paid plaintiff in error; also that James Cash owed defendant in error over $3,500. Thus it clearH appears the different claims of defendant in error and plaintiff in error to the property conveyed by James Cash to defendant in error were set up in the pleadings. The plea of defendant in error in this case alleges, in substance, that the bill in the Heile case made allegations as to the property of Cash as above stated, and that it further alleged that the rights and interests of plaintiff in error were as she now claims in her bill, and prayed relief against defendant in error, in the same manner, for the same matters and to the same effect as she now prays by her present bill; that defendant in error and plaintiff in error put in their answers thereto, to which there were replications; the cause was heard upon evidence taken relating to the matters in controversy, and a final decree rendered, which is set out. in full in the plea. It is also alleged that the decree is in full force and effect, is true, and is pleaded to the whole of the bill. The decree sustains the bill of Heile, receiver, and disposes of all the property conveyed to defendant in error, in the payment of the Worthy judgments, of various liens thereon, as found by the decree, including an indebtedness of James Cash to defendant in error of $4,120, and adjudges that he is the absolute owner of said real estate, which it is alleged he took in part payment of fees due to him from James Cash. It thus appears from the pleadings herein, not only that the rights and interests of plaintiff in error, as she claims them here, and of defendant in error, were set up in the Heile case, and properly within the issues in that case, but that they were actually adjudicated by the court in that case. It makes no difference that they were both defendants in that case. The vital question was the disposition of the property of James Cash among the various claimants thereto, including both plaintiff and defendant in error. If plaintiff in error did not in fact insist upon her rights, as they were set up in the pleadings, it was her own fault. Ho cross-bill was necessarj7 to present her rights, and she is entirely foreclosed by the disposition in the decree of all the property here in question to other persons. Acme Copying Co. v. McLure, 41 Ill. App. 397, and cases cited. In Bailey v. Bailey, 115 Ill. 557, it is said : “ The principle of res adjndieata embraces not only what actually was determined in the former case, but also extends to any other matter properly involved and which might have been raised and determined in it.” In Riverside Co. v. Townshend et al., 120 Ill. 9-18, the court considers the effect of a judgment as a bar against the prosecution of a second action upon the' same claim or cause of action in another stiit between the same parties, and say that “ the judgment, if rendered upon the merits, constitutes an absolute bar to a subsequent action concluding parties, not only as to every matter which was offered and received to sustain or defeat the claim or demand, but as to any other admissible matter which might have been offered for that purpose.” The court makes a distinction as between a former case upon the same claim or cause of action, and that of a case upon a different claim or demand, in which latter case it is said the judgment in the prior action is an “ estoppel only as to those matters in issue or points controverted, upon the determination of which the finding or verdict was rendered.” In Harmon et al. v. Auditor, etc., 123 Ill. 122-9, the court, in speaking upon this question, says that it makes no difference as to the conclusive effect of a former decree as between parties who are only defendants, if the parties have had a hearing and an opportunity of asserting their rights, in so far as it affects rights presented to the court and passed upon by its decree, and reiterates the rule stated in the cases from which we have quoted, and hold that a former judgment or decree “is conclusive»as to all questions within the issue, whether formerly litigated or not.” To the same effect is the recent case of Harvey v. Aurora, etc., Ry. Co., 186 Ill. 283-94, citing cases. See also, Wells on Res Adjudicata and Stare Decisis, Secs. 217, 264 and 424; 1st Herman on Estoppel and Res Adjudicata, Secs. 122, 408, and 457. While we are of opinion that the foregoing authorities and facts are entirely sufficient to show the correctness of the chancellor’s decree in dismissing the bill, the laches of plaintiff in error in remaining silent for twenty years after she must have known of her alleged rights, she being chargeable with a knowledge of the allegations of the pleadings in the Heile case, to which she was a party, is not without weight in the consideration of this case. The decree of the Superior Court is affirmed. Mr. Presiding Justice Ball, having heard the case in the Superior Court, took no part in this decision.